Hagedorn, J.
¶ 17. (concurring). I agree with my colleagues that the circuit court appropriately exercised its discretion in ordering witness exclusion under these circumstances. I further agree with the conclusion that the State's request for what is effectively a new common law exception for discovery violations by the State is misguided and unfounded in the law. I write separately, however, because I believe this case can and should be decided on narrower and firmer grounds.
¶ 18. I would resolve this case on the legal grounds proffered by the circuit court, which expressly based its sanction on violations of the pretrial sched*803uling order twice over. Throughout the proceedings, the circuit court made clear that its sanctions were based on the statutory authority in the scheduling order, not violation of the criminal discovery statute. During a telephone conference after the court granted the motion, the State attempted to invoke authority relevant to the discovery statute, but the court directed discussion back to its scheduling order, asking the State, "Did you read the statutes in my Scheduling Order? I cited them all. . . stating that I can impose sanctions here."1 We can and should decide this case on this same basis.
¶ 19. Here, the scheduling orders issued by the court enumerated potential statutory sanctions for failing to comply — among them, Wis. Stat. § 802.10(7), which lists permissible sanctions for " [violations of a *804scheduling or pretrial order." That statute in turn cites Wis. Stat. § 805.03, which authorizes the court to punish any party for failing "to obey any order" of the court. The Wisconsin Supreme Court has held that these statutes apply to criminal cases and grant broad authority to circuit courts to impose sanctions "as are just" for violation of a criminal pretrial scheduling order. Anderson v. Circuit Court for Milwaukee Cty., 219 Wis. 2d 1, ¶¶ 3, 17, 578 N.W.2d 633 (1998).
¶ 20. The State plainly failed to obey— egregiously so — at least two orders of the court mandating witness disclosure within a certain time frame. Thus, Wis. Stat. § 805.03 authorizes the court to "make such orders in regard to the failure as are just, including but not limited to orders authorized under [Wis. Stat. §] 804.12(2)(a)." And one of the permissible orders authorized under § 804.12(2)(a) is "prohibiting the disobedient party from introducing designated matters in evidence." Sec. 804.12(2)(a)2. The court imposed precisely such a penalty.
¶ 21. This is the statutory authority the circuit court referenced in questioning the State, and the authority it relied on in its exclusion order. The law establishing this authority is clear, which is perhaps why the State wishes to make the case about something else.2 The only real question before us is whether the court appropriately exercised its discretion when deciding that exclusion was an appropriate and just sanction in this circumstance. I agree with the majority that the court did so.
*805¶ 22. Instead of this more clear-cut route, the majority accepts the invitation of the parties to engage in a broader discussion of whether this was a statutory criminal discovery violation — an issue not decided or relied upon by the circuit court. And in so doing, I am not sure it has provided any greater clarity or guidance to the bench and bar. The majority states, for example, that the circuit court's orders "established a 'reasonable time before trial' for the parties to list their witnesses." Majority, ¶ 12. But the majority does not explain how the scheduling order "establishes" what a "reasonable time" is or why the court's ability to set a scheduling order is authorized or dependent upon Wis. Stat. § 971.23(l)(d). In fact, a scheduling order is separately authorized by Wis. Stat. § 802.10(3), which a circuit court can do "on [its] own motion or on the motion of a party." The criminal discovery statute, on the other hand, imposes obligations on the State to respond when demanded to do so by a defendant. Section 971.23(l)(d) says:
Upon demand, the district attorney shall, within a reasonable time before trial, disclose to the defendant or his or her attorney ... all of the following materials and information .... A list of all witnesses and their addresses whom the district attorney intends to call at the trial. This paragraph does not apply to rebuttal witnesses or those called for impeachment only. (Emphasis added.)
The circuit court never wrestled with whether the deadlines were "reasonable" vis-á-vis § 971.23(l)(d), or what sanctions that statute allows, because it did not have to; its order and the sanctions contained therein were sufficient.
¶ 23. Our opinion need go no further than evaluating the circuit court's decision for an appropriate *806exercise of discretion under Wis. Stat. §§ 802.10(7) and 805.03. For these reasons, I respectfully concur.

 The relevant discussion was as follows:
The Court: ... I'm inviting comment from you why would you file a motion to reconsider when you didn't bother arguing against the motion when you were in court?
[The State]: Because at that time I had not filed a witness list. Now a witness list has been filed. This is part of the motion that there are no witnesses on my witness list that are not either in the Discovery or also filed — or also contained in the defense— the defendant's witness list so that there is no prejudice to her. There is no element of surprise. Which is statutorily what the case law — well, the statutory witness list case law interpretation of that statute.
The Court: Did you read the statutes in my Scheduling Order? I cited them all—
[The State]: I did.
The Court: -stating that I can impose sanctions here?
[The State]: Right.
The Court: This is malpractice. When you were ordered to file a witness list back in 2013 . . . and now is when you're filing a witness list.... (Emphasis added.)


 The State admits in its brief that "the trial court did not find that the State had violated the criminal discovery statute, Wis. Stat. § 971.23. Rather, the court based its ruling on the prosecutor's violation of the court's scheduling orders."